Citation Nr: 9931744	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-18 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with radiculopathy and status-post L5-
S1 diskectomy.

2.  Entitlement to service connection for hiatal hernia.

3.  Entitlement to service connection for the chronic 
residuals of cerebral cortical atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.

With respect to the veteran's claim for an higher evaluation 
for a low back disorder, the Board notes that the veteran 
disagreed with her initial rating and a statement of the case 
was issued with the claim characterized as entitlement to an 
increased rating.  A timely substantive appeal followed.  In 
view of the recent guidance, the issue before the Board is 
taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).   As the statement of the case indicated that all 
pertinent evidence had been considered, and the RO has 
determined that a 10 percent rating is to be assigned for the 
entire period for which the veteran sought treatment, the 
Board can proceed with its review without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The veteran's service-connected chronic low back disorder 
is currently manifested by subjective complaints of pain, 
numbness, and night cramps, and objective evidence of some 
limitation of motion, slight pain, and functional loss due to 
pain. 

3.  There is no objective clinical evidence of muscle spasms 
in the back, absent ankle jerk, or any other related 
neurological symptomatology demonstrative of more than 
moderate back impairment. 

4.  In view of the relative equipoise of evidence, the record 
reflects that the veteran's hiatal hernia most likely had its 
onset during active service.

5.  The chronic residuals of cerebral cortical atrophy are 
not currently shown based on the evidence submitted for the 
record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, for chronic low back pain with radiculopathy and 
status-post L5-S1 diskectomy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5003, 5289, 5292, 5293, 5295 (1999). 

2.  With resolution of reasonable doubt in the veteran's 
favor, a hiatal hernia was incurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  

3.  The claim for entitlement to service connection for the 
chronic residuals of cerebral cortical atrophy is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & West 1999); 
38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Evaluation in Excess of 10 Percent for 
Chronic Low Back Pain with Radiculopathy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

In addition to the regulations cited above, the VA General 
Counsel issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who had arthritis and instability of 
the knee may be rated separately under DCs 5010 and 5257, 
while cautioning that any such separate rating must be based 
on additional disabling symptomatology.  In determining 
whether additional disability exists, for purposes of a 
separate rating, the veteran must meet, at minimum, the 
criteria for a noncompensable rating under either of those 
codes.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (assignment of zero-percent ratings is consistent 
with requirement that service connection may be granted only 
in cases of currently existing disability).  

The RO has rated the veteran's low back disability under DC 
5293.  The Board will also consider DCs 5003, 5289, 5292, and 
5295 for arthritis, lumbar ankylosis, limitation of motion of 
the lumbar spine, and lumbosacral strain.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (1999).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate DC, a rating of 10 percent is warranted for 
each major joint or groups of joints affected by limitation 
of motion, to be combined, not added under DC 5003.

Under DC 5289, unfavorable ankylosis of the lumbar spine 
warrants a 50 percent evaluation, and favorable ankylosis 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5289 
(1999).  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent evaluation under DC 5292.  A 
20 percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (1999).  

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (1999).  

Under DC 5295, a noncompensable evaluation is warranted upon 
a showing of slight lumbosacral strain with subjective 
symptoms only, while a 10 percent evaluation may be assigned 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain where there is muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (1999).  

Historically, the RO granted service connection for the 
veteran's low back disability by rating decision dated in 
June 1998 and a 10 percent disability rating was assigned.  
She now challenges the current evaluation.  

In an October 1997 VA general medical examination report, the 
veteran claimed that she developed back and leg pain in 1995 
and underwent a diskectomy.  She had an initial period of 
improvement in reduction of pain but later had a recurrence 
and was shown to have epidural fibrosis.  She complained that 
she had the same symptoms that she had prior to surgery.  
Physical examination revealed a well-healed surgical 
laminectomy scar, full range of painless motion except for 
the left lower leg extremity.  Straight leg raising was 
positive at about 35 degrees and was aggravated by 
dorsiflexion of the foot.  There were no functional effects 
noted.  She had decreased touch to sensation over the lateral 
aspect of the left lower leg and sole of the foot.  Deep 
tendon reflexes were present and symmetrical.  Motor and 
proprioceptive functions were intact.  The final diagnoses 
included post laminectomy syndrome with epidural fibrosis on 
the left S1 nerve root, and status-post L5-S1 diskectomy.  

In the most recent VA general medical examination report 
dated in May 1998, the veteran related a history of back pain 
with back surgery but denied any specific injury prior to 
surgery.  She related that, since surgery, the left leg 
symptoms were better but she continued to have low back pain 
which was reportedly very severe at times.  She also 
described numbness in the left leg and severe night cramps.  
Medications included steroid injections.  

Physical examination revealed a small well-healed surgical 
scar over the L5-S1 area with slight tenderness, along with 
tenderness to the left of the lumbosacral spine.  Range of 
motion was forward flexion to 80 degrees, backward extension 
to 24 degrees, lateral flexion to 24 degrees bilaterally, and 
right and left lateral rotation to 20 degrees.  There was 
slight pain associated with movements of the thoracolumbar 
spine, straight leg raising to 90 degrees was negative, deep 
tendon reflexes were 1 to 2+ and symmetrical, and plantars 
were flexor.  Gait was unremarkable and she was able to heel 
and toe walk.  Functional loss due to pain was described as 
moderate.  An X-ray reportedly was normal with history of 
surgery.  The final diagnoses included chronic low back pain 
with intermittent left lumbar radiculopathy and status-post 
L5-S1diskectomy.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 20 percent evaluation, but 
no more, for the veteran's chronic low back disorder is 
currently warranted.  Taken together, the chronic pain, 
limitation of motion, and evidence of moderate functional 
impairment due to pain more nearly approximates a 20 percent 
rating under DC 5293.  As such, considering the provisions of 
38 C.F.R. § 4.7, the Board concludes that the overall 
pathology more nearly approximates moderate intervertebral 
disc syndrome, warranting assignment of a 20 percent rating.

The current 20 percent rating contemplates a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position (DC 
5295), moderate intervertebral disc syndrome (DC 5293), and 
moderate limitation of motion (DC 5292).  Separate ratings 
for these pathologies are prohibited: "the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  38 C.F.R. § 4.14 (1999); Estaban 
v. Brown, 6 Vet. App. 259 (1994); Brady v. Brown, 4 Vet. App. 
203, 206 (1993).

The Board finds, based on the evidence of record, that the 
objective findings of the veteran's low back disability do 
not warrant more than a 20 percent evaluation under DCs 5003, 
5289, 5292, 5293, or 5295.  In evaluating the lumbar spine 
disability, the Board notes that the recent clinical findings 
do not disclose that the veteran has a complete bony fixation 
of the spine; therefore, there is no basis on which to grant 
a higher evaluation under DC 5289.  

The veteran's current rating contemplates moderate limitation 
of motion under DC 5292.  The most recent VA examination 
report indicates that the veteran had range of motion of 
forward flexion to 80 degrees, backward extension to 24 
degrees, lateral flexion to 24 degrees, and rotation to 20 
degrees.  It is the conclusion of the Board that the above 
limitations of motion approximates no more than moderate 
limitation of motion when consideration is given to the 
common knowledge that a full range of low back flexion is to 
about 90 degrees (the ability to touch ones toes).  As severe 
limitation of motion of the lumbar spine is not shown, there 
is no basis for a higher rating under DC 5292.  In addition, 
X-ray evidence does not show degenerative joint disease and 
compensation is anticipated under this code for limitation of 
motion; therefore, a separate compensable rating for 
arthritis is not warranted.

Moreover, DC 5293 provides for a 20 percent rating for 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks.  However, a review of the most recent 
clinical evidence of record, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned under the holding in 
Francisco v. Brown, 7 Vet. App. 55 (1994), does not reflect 
severe symptoms to warrant a higher rating.  In this regard, 
the report from both VA examinations evidenced no postural 
abnormality, no fixed deformities, and no evidence of any 
palpable abnormality along the musculature of the back.  
Further, the evidence does not indicate any muscle spasms, 
although she had what was described as slight tenderness to 
the left of the lumbosacral spine.  This "negative" clinical 
evidence against the assignment of a greater than 20 percent 
disability rating under DC 5293 outweighs any uncorroborated 
"positive" contentions by the veteran as to more severe 
neurologic symptoms.

Finally, a higher rating would not be available if the 
veteran's back disability were rated under DC 5295.  A 20 
percent evaluation is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  There is no current evidence of severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending (although some limitation of motion is noted), or 
loss of lateral motion.  Taken together the evidence of 
record fails to establish that the veteran's clinical 
disability approximates the criteria for more than a 20 
percent rating under DC 5295.

Considering all of the evidence, the veteran's symptoms do 
not approximate the standard of severe intervertebral disc 
syndrome, severe limitation of motion of the lumbar spine, or 
severe lumbosacral strain such as to warrant a disability 
rating in excess of the 20 percent assigned herein.  Although 
the evidence of record established that she currently has 
symptoms of a back disability, the currently-assigned 20 
percent evaluation contemplates the pain and symptomatology 
consistent with her low back disorder.  Furthermore, this 
rating contemplates the "moderate" degree of functional 
limitation due to pain as described in the May 1998 VA 
examination report.  There is, therefore, no basis for a 
further increased rating under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).

In conclusion, the VA has a duty to acknowledge and consider 
all regulations which are potentially applicable based upon 
the assertions and issues raised in the record and to explain 
the reasons used to support the conclusion.  Schafrath v.  
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  

These requirements for the consideration of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that her back disability warrants no more than a 20 
percent evaluation.

II.  Entitlement to Service Connection for Hiatal Hernia

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for a hiatal hernia is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); that is, she has presented a claim 
that is plausible.  Further, she has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records reveals 
that she was treated in September 1990 for nausea, diarrhea, 
and a fainting episode.  At that time, she reported abdominal 
tenderness.  After a physical examination, the clinical 
assessment was hiatal hernia.  She was scheduled to undergo 
an upper GI and abdominal ultrasound but failed to report for 
testing.  There was no further mention of a hiatal hernia in 
the service medical records.  Nonetheless, the veteran filed 
a claim for, among other things, hiatal hernia immediately 
after service separation.  As part of a VA general medical 
examination, she underwent an upper GI series, which showed, 
among other things, a very small hiatal hernia.    

The Board finds, based on the evidence of record, that the 
evidence is in relative equipoise as to whether the veteran's 
hiatal hernia was incurred during active duty service.  There 
is uncontroverted evidence of a diagnosis of hiatal hernia in 
service.  In addition, the VA general medical examination 
showing evidence of a hiatal hernia was undertaken less than 
one month after the veteran's separation from service.  
Further, there is no indication that the veteran's hiatal 
hernia preexisted active duty.  For those reasons, the Board 
finds that the evidence is, at a minimum, in relative 
equipoise as to whether the veteran's hiatal hernia was 
incurred while on active duty.  Consequently, reasonable 
doubt should be resolved in favor of the veteran and service 
connection for a hiatal hernia is, accordingly, granted. 

III.  Entitlement to Service Connection for Cerebral Cortical 
Atrophy

In addition to the above regulations regarding entitlement to 
service connection, the threshold question which must be 
resolved with regard to each claim is whether the veteran has 
presented evidence that each claim is well grounded; that is, 
that each claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  A plausible claim is "one which is 
meritorious on its own or capable of substantiation."  Black 
v. Brown, 10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Voerth v. West, No. 95-904 (U.S. 
Vet. App. Oct. 15, 1999); Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Service medical records show that the veteran complained of 
memory loss, headaches, loss of concentration, and excessive 
sleepiness in June 1993.  At that time, she reported a four 
month history of gradually increasing forgetfulness, poor 
concentration, headaches, chronic fatigue, and increased 
somnolence, culminating in a shoplifting incident in May 
1993.  After a physical examination, the neurologist's 
clinical assessment was probable adjustment disorder.  He 
noted that he seriously doubted the presence of a neurologic 
disease.  A brain CT scan dated in July 1993 revealed a very 
minimal prominence of the extra-axial cerebrospinal fluid 
spaces overlying the cerebral cortex bilaterally.  The 
radiologist noted that this could be a normal variant, given 
the veteran's age, or it could represent an early change in 
mild generalized cortical atrophy.  Correlation with clinical 
findings and an MRI were recommended.  The conclusion was 
normal variant versus very mild generalized cortical atrophy.  

In a July 1993 letter to the military neurologist, the 
veteran's private treating psychiatrist, David D. Harwood, 
M.D., indicated that he agreed with the neurologist's 
assessment and strongly suspected that the veteran's symptoms 
were not mediated by any neurologic process.  In a subsequent 
letter, Dr. Harwood noted that he had reviewed the CT scan 
and there was no evidence on the clinical mental status 
examination to suggest any detriment in cognitive functioning 
whatsoever.  He nonetheless recommended a full battery of 
neuropsychological testing given the veteran's circumstances.  

Thereafter, the veteran underwent neuropsychological testing 
and the findings were reported as "mild."  The examiner 
noted that it was difficult to discern whether the findings 
represented premorbid functioning, were the result of her 
depression, or had another etiology such as dementia.  The 
examiner opined that it was most likely a combination of 
premorbid and functional causes; however, organic etiology 
could not be ruled out on the basis of the evaluation.  
Reassessment was recommended if the veteran incurred 
appreciable decline in her functioning.  A brain MRI report 
dated in March 1994 showed mild generalized cortical atrophy, 
which was unchanged since the July CT scan.  There was no 
further in-service follow-up noted.

In September 1997, the veteran filed a claim for, among other 
things, cortical atrophy.  In an October 1997 VA general 
medical examination report, she reported that in early 1995 
she developed depression and was unable to work because of 
lack of memory and significant memory loss.  She was 
successfully treated with Zoloft for eight months and an MRI 
at the time confirmed mild cortical atrophy.  Psychiatric and 
personality examination revealed that she was oriented to 
time, place, and person.  Her responses to questions were 
appropriate and there was no evidence of memory deficit.  
There was no diagnosis made with respect to cortical atrophy.

After a review of the evidence, the Board must conclude that 
the veteran's contentions, to the effect that she has chronic 
residuals of cerebral cortical atrophy, are not supported by 
the record.  In particular, the Board observes that the 
service medical records are negative for symptomatology 
associated with cerebral cortical atrophy.  Rather, it 
appears that the veteran's complaints of memory loss, 
forgetfulness, etc. were related to a diagnosis of 
depression, which was successfully treated.  There is simply 
no evidence of a chronic disability related to cerebral 
cortical atrophy.  Since, as previously discussed, service 
connection cannot be granted for a disability that is not 
incurred in or aggravated by service, the Board must find 
that the veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
service connection for the residuals of cerebral cortical 
atrophy could be granted.  Accordingly, the Board finds that 
her claim for service connection for these residuals is not 
well grounded and is therefore denied.

Further, there is no indication in the claims file that the 
residuals of cerebral cortical atrophy are currently 
manifested.  While the veteran has claimed cortical atrophy, 
it must be emphasized that the medical evidence of record 
does not show that any residuals of cerebral cortical atrophy 
are exhibited at this time.  As noted above, the most recent 
VA examination report revealed that there was no evidence of 
a memory deficit.  Thus, the service medical records do not 
show symptomatology associated with cerebral cortical 
atrophy, and post service medical evidence fails to show 
chronic residuals of the same.  As the claimed disorder is 
not shown to be chronically manifested in service or 
thereafter by competent medical evidence, the claim must be 
denied as not well grounded.

The Board has also reviewed the veteran's statements that she 
still has cortical atrophy.  Although the veteran's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no chronic residuals in service 
and no current disability.  The veteran lacks the medical 
expertise to offer an opinion as to the existence of current 
medical pathology, as well as to medical causation of any 
current disabilities.  Id.  In the absence of competent, 
credible evidence of the claimed disability, the claim is not 
well grounded and service connection is denied.  

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form she completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  That discussion informs her of the 
types of evidence lacking, which she should submit for well 
grounded claim.  The Board has examined all the evidence of 
record with a view toward determining whether the veteran 
notified VA of the possible existence of information which 
would render her claim plausible.  However, the Board finds 
no such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


ORDER

Entitlement to an evaluation of 20 percent, but no more, for 
chronic low back pain with radiculopathy and status-post L5-
S1 diskectomy is granted, subject to the law and regulations 
governing the award of monetary benefits.

The claim for entitlement to service connection for hiatal 
hernia is granted.

Entitlement to service connection for the chronic residuals 
of cerebral cortical atrophy is denied on the basis that the 
claim is not well grounded.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeal

 

